               Case:15-05181-swd          Doc #:36 Filed: 10/03/18          Page 1 of 1



                             UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF MICHIGAN

IN RE:     KARI D KIDDER                                              CASE NO: DK-15-05181
           PO BOX 4204                                                Chapter 13
           JACKSON, MI 49204                                          HON. SCOTT W. DALES
                                                                      Filed: September 19, 2015


             NOTICE OF WITHDRAWAL OF MOTION TO DISMISS

NOW COMES Barbara P. Foley, Chapter 13 Trustee, and hereby withdraws her Motion to
Dismiss previously filed in this matter as the Debtor has:

           THE DEBTOR FILED THE AMENDED SCHEDULE I AND J AS
           REQUESTED.
and the Motion was originally scheduled for a hearing before this Court on 10/24/2018


This Notice of Withdrawal of Motion to Dismiss has been electronically filed with the Court and
the Attorney for the Debtor and mailed to the Debtor.


Debtor:                    KARI D KIDDER
                           PO BOX 4204
                           JACKSON, MI 49204
Attorney for Debtor:       HETTINGER & HETTINGER PC
                           121 W CEDAR ST
                           KALAMAZOO, MI 49007

October 03, 2018                                            /s/ Barbara P. Foley
                                                            Barbara P. Foley(P34558)
                                                            CHAPTER 13 TRUSTEE
                                                            229 E. MICHIGAN AVE, SUITE 440
                                                            KALAMAZOO, MI 49007
                                                            269.343.0305

Served on: 10/03/2018
HSL
